DETAILED ACTION
The instant application having Application No. 16/703604 filed on 12/04/2019 is presented for examination by the examiner.

Claim 10-12, 15, 23-27 were amended. Claims 1-9, 16-22, 29 were cancelled. New claims 30 and 31 were added. Claims 10-15, 23-28, 30-31 are pending.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Argument
Applicant’s arguments (see the Applicant's Remarks), filed on 01/24/2022, with respect to the rejection(s) of claims 10-15, 23-28, 30-31 have been fully considered and are not persuasive. Examiner provide a new group of rejection to address Applicant’s argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 11, 23-25, 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meng (US 2017/0230998 A1)

As per claim 10, Meng discloses “A method of operating an user equipment (UE), comprising: receiving, by a UE, a first scheduling indication, the first scheduling indication comprising a first set of scheduling fields having a first set of transmission parameters used by the UE to schedule communications, wherein the first scheduling indication  is one of a first radio resource control configuration, a first media access control element, or a first downlink control information DCI;” [(par. 0045), Receive a first UL grant comprising a first MCS and an allocation of a first resource from the network.] “receiving, by the UE, a second scheduling indication, the second scheduling indication comprising a second set of scheduling fields, having a second set of transmission parameters,” [(par. 0050), Receive a second UL grant comprising a second MCS and an allocation of a second resource from the network.] “wherein the second set of transmission parameters include one or more transmission parameters that are independent of transmission parameters of the first set of transmission parameters, wherein the second scheduling indication is one of a second radio resource control configuration, a second media access control element, or a second DCI” [(par. 0045), Receive a first UL grant comprising a first MCS and an allocation of a first resource from the network. par. 0050), Receive a second UL grant comprising a second MCS and an allocation of a second resource from the network.] “and transmitting or receiving, by the UE, data using the first set of transmission parameters of the first set of scheduling fields of the first scheduling indication and the second set of transmission parameters of the second set of scheduling fields of the second scheduling indication” [(par. 0047), Transmit a first RV of the transport block according to a plurality of RV indices, the first MCS, the allocation of the first resource and the UL transmission skipping mechanism to the network. (par. 0051), Transmit a second RV of the transport block according to the plurality of RV indices, the second MCS, the allocation of second resource and the UL transmission skipping mechanism to the network.]

As per claim 11, Meng discloses “The method of operating of claim 10,” as [see rejection of claim 10.] “wherein the first set of transmission parameters comprises at least one of a frequency domain assignment, a time domain assignment, and antenna port mapping” [(par. 0047), Transmit a first RV of the transport block according to a plurality of RV indices, the first MCS, the allocation of the first resource and the UL transmission skipping mechanism to the network.]

As per claim 23, as [see rejection of claim 10.]

As per claim 24, Meng discloses “The UE of claim 23,” as [see rejection of claim 23.] “wherein the first set of transmission parameters comprises at least one of a frequency domain assignment, a time domain assignment, and antenna port mapping” [(par. 0050), Receive a second UL grant comprising a second MCS and an allocation of a second resource from the network.(par. 0051), Transmit a second RV of the transport block according to the plurality of RV indices, the second MCS, the allocation of second resource and the UL transmission skipping mechanism to the network.]

As per claim 25, Meng discloses “The UE of claim 24,” as [see rejection of claim 24.] “wherein the second set of transmission parameters comprises at least one of a modulation coding scheme and downlink assignment index” [(par. 0050), Receive a second UL grant comprising a second MCS and an allocation of a second resource from the network. (par. 0051), Transmit a second RV of the transport block according to the plurality of RV indices, the second MCS, the allocation of second resource and the UL transmission skipping mechanism to the network.]

As per claim 27, Meng discloses “The UE of claim 23,” as [see rejection of claim 23.] “wherein the one or more transmission parameters of the second set of transmission parameters that are independent of transmission parameters of the first set of transmission parameters comprise one or more of different radio network temporary identifiers, different downlink control information formats, different configurable control resource sets, or different PDCCH search space sets” as [(par. 0050), Receive a second UL grant comprising a second MCS and an allocation of a second resource from the network. (par. 0045), Receive a first UL grant comprising a first MCS and an allocation of a first resource from the network. par. 0050), Receive a second UL grant comprising a second MCS and an allocation of a second resource from the network.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Meng (US 2017/0230998 A1) in view of Nimbalker et al. (US 2017/0019883 A1).

As per claim 12, Meng discloses “The method of operating of claim 10,” as [see rejection of claim 10.]
 Meng does not explicitly disclose “wherein the first scheduling indication is the first DCI and the second scheduling indication is a second DCI different from the first DCI”.

However, Nimbalker discloses “wherein the first scheduling indication is the first DCI and the second scheduling indication is the second DCI, and wherein the second DCI is different from the first DCI” as [(par. 0030), the second DCI message can indicate a plurality of resource assignments that are a subset of resource assignments indicated by the information acquired via MAC, RRC, and/or another DCI message. The UE can then use a selection method to select a subset of UL resources from the set of resources for possible CB transmission in UL subframe n+k, where k may be fixed, such as to 4 in Frequency Division Duplex (FDD).]

Meng (US 2017/0230998 A1) and Nimbalker et al. (US 2017/0019883 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nimbalker’s teaching into Meng’s teaching. The motivation for making the above modification would be to reduce latency of LTE uplink transmissions. (Nimbalker, par. 0016)

As per claim 26, as [see rejection of claim 12.]


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Meng (US 2017/0230998 A1) in view of DUDDA et al. (US 2019/0289618 A1). 

As per claim 13, Meng discloses “The method of operating of claim 10,” as [see rejection of claim 10.] 
Meng does not explicitly disclose “wherein the first scheduling indication comprises a semi-persistent scheduling indication”.

However, DUDDA discloses wherein the first scheduling indication comprises a semi-persistent scheduling indication” as [(par. 0055), a UE configured with an IUA i.e. SPS uplink grant, transmission parameters such as resource allocation, modulation and coding scheme (MCS) etc. are configured by the first SPS grant received on PDCCH.]

Meng (US 2017/0230998 A1) and DUDDA et al. (US 2019/0289618 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate DUDDA’s teaching into Meng’s teaching. The motivation for making the above modification would be to configure a UE with different transmission parameters such as resource allocation, modulation and coding scheme (MCS) etc. by a SPS grant. (DUDDA, par. 0016)

Claims 14, 15, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Meng (US 2017/0230998 A1) in view of Babaei et al. (US 2018/0368107 A1).

As per claim 14, Meng discloses “The method of operating of claim 10,” as [see rejection of claim 10.] 
Meng does not explicitly disclose “wherein the first scheduling indication comprises a first semi-persistent scheduling indication and the second scheduling indication comprises a second semi-persistent scheduling indication”.

However, Babaei discloses “wherein the first scheduling indication comprises a first semi-persistent scheduling indication and the second scheduling indication comprises a second semi-persistent scheduling indication” as [(par. 0289), In an example, the uplink resources and/or some other transmission parameters (e.g., HARQ parameters e.g., HARQ ID, MCS, etc.) for the first set of SPS grants and/or grant-free resources and/or the second set of SPS grants and/or grant-free resources may be configured by RRC and/or PDCCH and/or may be known by the wireless device.]

Meng (US 2017/0230998 A1) and Babaei et al. (US 2018/0368107 A1). are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Babaei’s teaching into Meng’s teaching. The motivation for making the above modification would be to configure the first set of SPS grants and the second set of SPS grants by RRC . (Babaei, par. 0289)

As per claim 15, Meng in view of Babaei discloses “The method of operating of claim 14,” as [see rejection of claim 14.] 
Meng discloses “wherein the one or more transmission parameters of the second set of transmission parameters that are independent of transmission parameters of the first set of transmission parameters comprise one or more of different radio network temporary identifiers, different downlink control information formats, different configurable control resource sets, or different PDCCH search space sets” as [(par. 0050), Receive a second UL grant comprising a second MCS and an allocation of a second resource from the network. (par. 0045), Receive a first UL grant comprising a first MCS and an allocation of a first resource from the network. par. 0050), Receive a second UL grant comprising a second MCS and an allocation of a second resource from the network.]

As per claim 28, as [see rejection of claim 14.]

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Meng (US 2017/0230998 A1) in view of Chatterjee et al. (US 2019/0149365 A1). 

As per claim 30, Meng discloses “The method of claim 10,” as [see rejection of claim 10.] 
Chatterjee does not explicitly disclose “further comprising: receiving, by the UE, a plurality of additional scheduling indications including the second set of scheduling fields, wherein the second set of scheduling fields include transmission parameters that update the second set of transmission parameters, and wherein the second set of transmission parameters are updated more frequently than the first set of transmission parameters”.

However, Chatterjee discloses “further comprising: receiving, by the UE, a plurality of additional scheduling indications including the second set of scheduling fields, wherein the second set of scheduling fields include transmission parameters that update the second set of transmission parameters, and wherein the second set of transmission parameters are updated more frequently than the first set of transmission parameters” as [(par. 0224), Process 1100 begins at operation 1103 where the RAN node 111 generate an RRC message to at least include a configuration to indicate an allocation table to be used for determining time domain resource allocations for transmitting PUSCHs or receiving PDSCHs. For example, the configuration could the PDSCH-Config IE or PDSCH-ConfigCommon IE for configuring an appropriate PDSCH time allocation table using the PDSCH-TimeDomainResourceAllocationList IE, and/or the configuration could the PUSCH-Config IE or PUSCH-ConfigCommon IE for configuring an appropriate PUSCH time allocation table using the PUSCH-TimeDomainResourceAllocationList IE. At operation 1106, the RAN node 111 transmits the RRC message to the UE 101, and the UE 101 creates or uses the PDSCH and/or PUSCH tables as discussed previously with respect to FIG. 9. (par. 0251), processor circuitry arranged to generate downlink control information (DCI) to at least include a time domain resource assignment field, wherein the time domain resource assignment field is to include a value to indicate a row index of an allocation table. (par. 0265), determining or causing to determine, based on another time domain resource field of another DCI, a second starting symbol relative to a start of a second slot in which another PDSCH scheduled by the other DCI is to be received and a second allocation length.]

Meng (US 2017/0230998 A1) and Chatterjee et al. (US 2019/0149365 A1). are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chatterjee’s teaching into Meng’s teaching. The motivation for making the above modification would be to allow an adjustment of transmission resource for a UE (Chatterjee, par. 0251)

As per claim 31, as [see rejection of claim 30.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463